              Case 1-19-44445-nhl             Doc 4-1        Filed 07/23/19         Entered 07/23/19 14:05:17


                                                     Notice Recipients
District/Off: 0207−1                         User: galaimo                      Date Created: 7/23/2019
Case: 1−19−44445−nhl                         Form ID: 245                       Total: 10


Recipients of Notice of Electronic Filing:
aty         Isaac Nutovic         inutovic@nutovic.com
                                                                                                                   TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          175 Pulaski RLM LLC           c/o J. Fischman        1929 50th Street        Brooklyn, NY 11204
smg         United States of America        Secretary of the Treasury        15th Street & Pennsylvania Ave.
            NW          Washington, DC 20220
smg         NYS Unemployment Insurance             Attn: Insolvency Unit        Bldg. #12, Room 256        Albany, NY 12240
smg         NYS Department of Taxation & Finance            Bankruptcy Unit          PO Box 5300        Albany, NY 12205
smg         Internal Revenue Service        PO Box 7346          Philadelphia, PA 19101−7346
smg         NYC Department of Finance            345 Adams Street         Office of Legal Affairs     Brooklyn, NY 11201−3719
smg         Office of the United States Trustee       Eastern District of NY (Brooklyn Office)        U.S. Federal Office
            Building       201 Varick Street, Suite 1006         New York, NY 10014
9604174     175 Pulaski RLM LLC           c/o Joseph Fischman         1949 50th Street        Brooklyn, N.Y. 11204
9604175     Maguire Ft. Hamilton LLC          c/o Wachtel Missry LLP           1 Dag Hammarskjold Plaza         885 Second
            Avenue, 47th Floor         New York, N.Y. 10017
                                                                                                                   TOTAL: 9
